 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   ARAMIS ARANGO GOMEZ,                    Case No. CV 19-08670 PSG (RAO)
12                       Petitioner,
13          v.                               JUDGMENT
14   MARCUS POLLARD,
15                       Respondent.
16

17         Pursuant to the Court’s Order Accepting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied, and this action
20   is dismissed without prejudice.
21

22

23   DATED: April 8, 2020
24
                                        PHILIP S. GUTIERREZ
25                                      UNITED STATES DISTRICT JUDGE
26

27

28
